Case 4:20-cv-00569-MW-MAF Document 1-1 Filed 12/11/20 Page 1of 3

.

Filing # 109767682 E-Filed 07/03/2020 08:28:59 AM

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
IN AND FOR LEON COUNTY, FLORIDA
TERESA HOSEY,
Plaintiff, Case No.:

Civil Division
VS.

BEST CHOICE FLORIDA, LLC d/b/a
MCALISTER’S DELI,

Defendant.

COMPLAINT

Plaintiff, TERESA HOSEY, hereby files her Complaint, and sues Defendant, BEST
CHOICE FLORIDA, LLC d/b/a MCALISTER’S DELI (“MCALISTER’S”) and alleges:

l. This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees (The estimated value of
Plaintiff's claim is in excess of the minimum jurisdictional threshold required by this
Court). Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated
amount of the claim” as required in the preamble to the civil cover sheet for jurisdictional
purposes only (the Florida Supreme Court has ordered that the estimated “amount of claim” be
set forth in the civil cover sheet for data collection and clerical purposes only). The actuaj value
of Plaintiff's claim will be determined by a fair and just jury in accordance with Article 1,
Section 21, Fla. Const.

2. Plaintiff, TERESA HOSEY, is a resident of Leon County, Florida.

3, Defendant MCALISTER’S is a Florida limited liability company doing business in

the State of Florida.
Case 4:20-cv-00569-MW-MAF Document 1-1 Filed 12/11/20 Page 2 of 3

4, At all times material to this action, Defendant was the owner and in possession of a
restaurant located at 3425-17 Thomasville Road, Tallahassee, Florida, which was open to the
general public. Defendant was responsible for maintaining the subject premises.

5. On or about August 10, 2019, Plaintiff, TERESA HOSEY, was a customer when
she slipped and fell in a liquid substance on the floor of Defendant’s premises.

6. At that time and place, Plaintiff, TERESA HOSEY, was an invitee lawfully on the
property of the Defendant, which owed her a non-delegable duty to exercise reasonable care for
his safety.

7. At said time and place, Defendant breached its duty owed to Plaintiff by
committing one or more of the following omissions or commissions:

a) Negligently creating a condition that Defendant knew or should have known ‘would

result in a dangerous condition to the general public, including Plaintiff herein;

b) Negligently failing to maintain or adequately maintain the floors on Defendant’s
property, thus creating a hazardous condition to members of the public utilizing said
property, including the Plaintiff herein;

c) Negligently failing to inspect or adequately inspect the property and floors as
specified above, to ascertain whether the property and floors constituted a hazard to
pedestrians utilizing said property and floors, including the Plaintiff herein;

d) Negligently failing to warn or adequately warn the Plaintiff of the danger of the
property and floors on Defendant’s premises, when Defendant knew or through the
exercise of reasonable care should have known that said property and floors were

unreasonably dangerous, and that Plaintiff was unaware of same; and
Case 4:20-cv-00569-MW-MAF Document 1-1 Filed 12/11/20 Page 3 of 3

e) Negligently failmg to correct or adequately correct the unreasonably dangerous

8.

condition on Defendant’s premises, when said condition was either known to
Defendant or had existed for a sufficient length of time, such that Defendant should
have known of same, had Defendant exercised reasonable care.

As a result, Plaintiff fell and suffered bodily injury resulting in pain and suffering,

disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, loss of ability to earn money, and

aggravation of a previously existing condition. The losses are either permanent or continuing, and

Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff demands judgment for damages against Defendant BEST

CHOICE FLORIDA, LLC d/b/a MCALISTER’S DELL. Plaintiff further requests a jury trial in

this matter.

Respectfully submitted this 34 day of July, 2020.

MORGAN & MORGAN

/s/ Todd C. Hunter, Jr.
Todd C. Hunter, Jr., Esquire
FBN 88659
313 North Monroe Street, Suite 40}
Tallahassee, Florida 32301
Primary Email: — thunter(@forthepeople.com
Secondary Email: blockwood@forthepeoople.com
Telephone: (850) 329-7685
Facsimile: (850) 201-2764
Attorneys for Plaintiff
